 In the Matter of JOHN HANCOCK MUTUAL LIFE INSURANCE COM-PANY, EMPLOYERandNATIONAL FEDERATION OF INSURANCE AGENTS'COUNCIL, AFL, PETITIONERCase No. 1-RC-769.-Decided March16, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis ease, to a three-man panel. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent employ-ees of the Employer."3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act .24.The appropriate unit :The Petitioner seeks a unit composed of all district agents employedby the Employer in the United States, except those in Gary, Indiana,and in the States of Illinois and Wisconsin, but excludingmanagers,assistant managers, clerical employees, and all supervisors.The par-ties agree that the bargaining unit shall include only district agentsof the Employer, but they differ with respect to the geographic scope*Chairman Herzog and Members Houston and Gray.'United Office and Professional Workers of America,CIO, herein called UOPWA, andInternational Union of Life Insurance Agents, herein called the Independent,intervenedat the hearing.2 Although the Employer has contracts with each of the unions involved herein, coveringsubstantially all of its district agents, as conceded by the parties at the hearing, none ofthe contracts constitutes a bar to the present proceeding.82 N. L. R. B., No. 16.179 180DECISIONS OF NATIONALLABOR RELATIONS BOARDof the unit.Thus, the Employer would include in the unit all districtagents in the United States except those employed in San Diego,California,Wilkes-Barre and Harrisburg, Pennsylvania, Portland,Oregon,Washington, D. C., and the State of Texas; UOPWA con-tends that the appropriate unit should embrace all district agents em-ployed by the Employer in the several States of the United Statesand the District of Columbia; and the Independent contends thatthe district agents in the State of Wisconsin should be excluded fromany unit found by the Board to be appropriate, but otherwise takesno position.The Employer presently employs approximately 5,800 districtagents throughout the United States.Of this number, 30 in Gary,Indiana, and 330 in the State of Illinois have been since 1945, and arenow, bargained for by the Petitioner; and approximately 50 in theState of Wisconsin have been since 1942, and are now, bargained forby the Independent.The district offices in San Diego, Portland,,Wilkes-Barre, Harrisburg, Washington, D. C., and the State of Texas,employing approximately 200 district agents, have only recently beenestablished by the Employer and the representative status of theseagents is not clear.The remaining district agents employed through-out the United States have been since 1945, and are now, bargainedfor by UOPWA.sAs admitted by the parties at the hearing, the Employer's activitiesare highly centralized and integrated, and the employees involvedpossess similar interests and working conditions.These factors have,in the past, led us to conclude that the ultimately appropriate unit inthe insurance business is on a company-wide basis, and we have,therefore, always found appropriate the unit most nearly approxi-mating a company-wide unit which the attending circumstances wouldpermit 4The factors that we considered determinative in those caseslead us to conclude that the company-wide unit urged by UOPWAis the appropriate unit in the instant case.We find, therefore, that all district agents employed by the Em-ployer in the United States, excluding managers, assistant managers,clerical employees, and all supervisors constitute an appropriate unitfor purposes of collective bargaining.5.The Petitioner, UOPWA, and the Independent desire to partici-pate in the election among employees in the unit herein found appro-8 The bargaining history pertainingto the Employer's district agents is fully reviewedin an earlier decision.Matter ofJohn HancockMutual LifeInsurance Company,64 N. L.R. B. 451. Since our decision in that case,the district agents in the States of Iowa andNebraska have become a part of the unit bargainedfor by UOPWA.4Matterof JohnHancock MutualLifeInsurance Company, supra,and cases thereincited. JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY181priate by the Board.We shall therefore direct an election in theappropriate unit and shall place these three international organiza-tions upon the ballot.Their participation in the election, however,is conditioned upon the full compliance with Section 9 (f), (g), and(h) of the Act, by April 11, 1949, by each of their respective localunions which have members among the employees of the Employerwithin the unit herein found appropriate.5DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented, for purposes of collective bargaining, byNational Federation of Insurance Agents, Council, AFL, or by UnitedOffice and Professional Workers of America, CIO, or by Interna-tional Union of Life Insurance Agents, or by none.6sMatter of Prudential Insurance Companyof America,81 N L. R B.295.Chair-man Herzogdissentedfrom the Supplemental Decisionin that case, butdeems himselfbound thereby6 Anyparticipant in the election herein may,upon its prompt request to, and appkovalthereof by,the Regional Director,have its name removed from the ballot.838914-50-vol. 82-13